Citation Nr: 1605099	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of a head concussion.

4.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected post-operative residuals of a left shoulder fractured dislocation.

5.  Entitlement to service connection for a right temple scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1981, and from May 1982 to May 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for neurobehavioral effects related to environmental hazards at Camp Lejeune, North Carolina, has been raised by the record in a February 2016 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

A.  Manlincon Remand

In an August 2015 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for a back disorder, residuals of a head concussion, a neck disorder, and a right temple scar.  Subsequently, the Veteran filed a timely notice of disagreement contesting that decision.

As the RO has not yet provided the Veteran with a statement of the case addressing these claims, the Board must remand the issues of (1) entitlement to service connection for a back disorder; (2) entitlement to service connection for residuals of a head concussion; (3) entitlement to service connection for a neck disorder, to include as secondary to service-connected post-operative residuals of a left shoulder fractured dislocation; and (4) entitlement to service connection for a right temple scar.  Thereafter, the RO must send the Veteran a statement of the case and allow the Veteran the opportunity and his representative to perfect an appeal of each issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

B.  VA Examination

The Veteran is seeking entitlement to service connection for obstructive sleep apnea which he attributes to his military service.  In an April 2011, the Veteran submitted the following statement in support of his claim:

I was in the USMC from Feb[ruary] 1981 - May 1985.  I was stationed [at] Paris Island, Camp Lejeune, Quantico, and Okinawa.  In 1983, I was given the nickname "freight train" because of my snoring.  I was taken out of the field once in July of 1983 because of the noise I made while I was sleeping.  I had no idea [that] this was sleep apnea.  It is my believe [sic] the Navy Corpsman assigned to us did not know either.  While I was stationed in Quantico, I was given a private room because of my snoring.

Until 5-6 years ago, I ha[d] never heard of sleep apnea.  The VA doctor . . . asked me if I have had a sleep test.  I did not understand his question so I said no.  Once I got to the VA for there [sic] sleep study, I realized [that] I have had one . . . while I was at the VA, the person who gave the test said I had severe sleep apnea.  I believe that my sleep apnea is service connected.

In its December 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Specifically, the RO noted that the Veteran's post-service private medical records showed an impression of sleep apnea with hyper insomnia and that his post-service VA treatment records showed a diagnosis of obstructive sleep apnea, which was treated with Bilevel Positive Airway Pressure during the appeal period.  However, the RO observed that the Veteran's April 1985 service separation examination was negative for any complaints, treatment, or a diagnosis of sleep apnea.  The RO also indicated that there was no evidence of record which established a positive relationship between the current diagnosis of obstructive sleep apnea and his military service.

In November 2015, the Veteran's representative submitted a statement indicating that the Veteran had not been afforded an examination in conjunction with his claim on appeal.

At his December 2015 hearing before the Board, the Veteran testified that he did not have problems sleeping before he entered military service.  He also testified that it was his belief that he had sleep apnea throughout his military career and that it eventually manifested into a diagnosis of obstructive sleep apnea.  He stated that he did not seek medical treatment for obstructive sleep apnea until many years after service because he was unaware that he had a disorder that required medical assistance.  The Veteran's representative also asserted that the Veteran's service records showed that he was punished for an unauthorized absence.  The Veteran testified that he was punished for this unauthorized absence because he was twenty minutes late for work after he overslept.  Lastly, the representative noted another incident in December 1983 where the Veteran was punished for being drunk in public and he asserted that the Veteran's alcohol consumption may have affected his obstructive sleep apnea while in service.

Later that same month, the Veteran submitted two lay statements in support of his appeal.  The first statement was written by the Veteran's mother and asserted that the Veteran lived with her until he entered the military and that he had no medical problems with snoring or breathing during that time.  The second statement was prepared by the Veteran's ex-wife and indicated the following:

Every night, [the Veteran] snored extremely loudly.  The snoring was so loud that I often had to sleep in another room or even downstairs.  However, I could still hear him snoring and usually was unable to sleep at all.  While sleeping and snoring, he would frequently inhale deeply still snoring and then completely stop breathing for several seconds or even longer.  The first couple of times this occurred it was frightening.  However, he would always begin breathing/snoring again within several seconds.  Sometimes, he would wake up briefly, maybe from his own snoring, or sometimes I would push him and tell him to roll over.  He would stop snoring for just a few seconds but then begin snoring again.  During the day, he never said anything about his sleep or snoring but he was usually easily irritated by things and he was short tempered.

He also submitted medical treatise evidence from National Institute of Health which discussed the effects of alcohol consumption on sleep patterns and the relationship between alcoholism and the increased risk for sleep apnea.

As the Veteran has not yet been afforded a VA examination regarding the nature and etiology of his obstructive sleep apnea, the RO must obtain the Veteran's updated treatment records and then schedule him for an appropriate examination to ascertain whether his diagnosed obstructive sleep apnea is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In providing this opinion, the examiner must consider and discuss the Veteran's lay statements and testimony, the lay statements submitted by the Veteran's mother and his ex-wife, and the National Institute of Health article submitted by the Veteran in support of his appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim seeking entitlement to service connection for obstructive sleep apnea, including medical records from any VA and non-VA medical providers who have treated him for his obstructive sleep apnea throughout the appeal period, as well as any additional statements from his fellow Marines or other that corroborate the sleep issues/snoring that he experienced during his military service giving rise to the nickname "freight train." 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the Veteran's electronic claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 
 
3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed. 

Following a review of the evidence of record, to include the service and post-service medical records, the clinical evaluation, and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion addressing whether the Veteran's current obstructive sleep apnea is caused or aggravated by his military service.  In providing this opinion, the examiner must consider and discuss the Veteran's lay statements and testimony, the lay statements submitted by the Veteran's mother and his ex-wife or others, and the National Institute of Health article submitted by the Veteran in support of his appeal.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his obstructive sleep apnea claim.  The consequences for failure to report for a VA examination without good cause may include denial of the obstructive sleep apnea claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

5.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim seeking entitlement to service connection for obstructive sleep apnea.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

7.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of: (1) entitlement to service connection for a back disorder; (2) entitlement to service connection for residuals of a head concussion; (3) entitlement to service connection for a neck disorder, to include as secondary to service-connected post-operative residuals of a left shoulder fractured dislocation; and (4) entitlement to service connection for a right temple scar.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of any of these issues, they must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

